DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazu et al (JP H10-56735) in view of Raboni et al (“Reduction Method for Active Distribution Networks; hereinafter “Raboni”; NPL cited in IDS dated 8/27/2019).
Regarding claim 1: Yoshikazu teaches an electric power system model analysis device for creating a contraction analysis model of an electric power system (Abstract; device for generating model of electric power system; Fig. 1), comprising: a fault 
Yoshikazu teaches the device of claim 1, but does not explicitly teach:
wherein the natural energy contracted spot determination section determines whether to permit continuation of operation of the natural energy power supplies during or after the fault on the basis of the fault condition, the voltage state during the fault, and characteristics information about each of the natural energy power supplies, and determines whether to permit the contraction on the basis of whether to permit the continuation of operation.

wherein the natural energy contracted spot determination section determines whether to permit continuation of operation of the natural energy power supplies during or after the fault on the basis of the fault condition, the voltage state during the fault, and characteristics information about each of the natural energy power supplies, and determines whether to permit the contraction on the basis of whether to permit the continuation of operation (section III.C; reduction of power grid models in renewable energy sources, where for example, a photovoltaic unit is disconnected automatically when the voltage across the DC link drops below a threshold, in this case when the voltage drops below 0.75 pu (Examiner’s Note: Per unit (pu) systems are used to quantify equipment parameters in terms of their nameplate rating), which is 0.75 of the rated voltage as determined by the nameplate rating; thus a pu threshold is taking into account both the actual voltage and viewing it in light of the characteristics of the power supply).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Raboni with the invention of Yoshikazu in order to satisfy national grid codes.

Yoshikazu further teaches:
Regarding claim 4: wherein the fault condition setting section sets the fault condition by user's input (input into element 11 in Fig. 2; ¶18).
Regarding claim 5: further comprising a fault calculation section that calculates the voltage state during the fault on the basis of the fault condition (¶84, 54; voltage state used).
Regarding claim 6: wherein the voltage state during the fault includes information about a magnitude and a phase of a voltage during the fault (¶157).
Regarding claim 7: further comprising a natural energy contraction data creation section that calculates a system configuration and predetermined parameters after the contraction for the range within which it is determined to permit the contraction, and that creates contraction data *using element 14 in Fig. 2; ¶49, 96-114).
Regarding claim 8: wherein the natural energy contraction data creation section creates the contraction data on the basis of preset criteria, and the criteria include a generator capacity, a line impedance, or an FRT characteristics pattern (¶98, 107; generator capacity and in line impedance).
Regarding claim 9: further comprising a system analysis model creation section that creates an analysis model of the electric power system on the basis of the contraction data (output of element 18 in Fig. 2; ¶46, 50).

Regarding claim 10: Yoshikazu teaches an electric power system model analysis method for creating a contraction analysis model of an electric power system (Abstract; device for generating model of electric power system; Fig. 1), comprising: setting a fault condition including a location or an aspect of a fault in the electric power system (element 11 in Fig. 2; ¶45, 48; simulation means for simulating a fault/accident); and determining whether to permit contraction of the electric power system including 
Yoshikazu teaches the method of claim 10, but does not explicitly teach:
determining whether to permit continuation of operation of the natural energy power supplies during or after the fault on the basis of the fault condition, the voltage state during the fault, and characteristics information about each of the natural energy power supplies, and determining whether to permit the contraction on the basis of whether to permit the continuation of operation.
Raboni teaches:
determining whether to permit continuation of operation of the natural energy power supplies during or after the fault on the basis of the fault condition, the voltage state during the fault, and characteristics information about each of the natural energy power supplies, and determining whether to permit the contraction on the basis of whether to permit the continuation of operation (section III.C; reduction of power grid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Raboni with the invention of Yoshikazu in order to satisfy national grid codes.

Regarding claim 11, Yoshikazu teaches the method of claim 10 but does not explicitly teach:
wherein the natural energy power supplies are at least partially wind turbines.
Raboni teaches:
Regarding claim 11: wherein the natural energy power supplies are at least partially wind turbines (page 3, Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Raboni with the invention of Yoshikazu in order to use an optimal source of natural energy and allow varying of speed.


wherein the natural energy contracted spot determination section determines whether to permit the contraction on the basis of duration time of a voltage drop of the natural energy power supply or recovery time of voltage output during or after the fault.
Raboni teaches:
Regarding claim 3: wherein the natural energy contracted spot determination section determines whether to permit the contraction on the basis of duration time of a voltage drop of the natural energy power supply or recovery time of voltage output during or after the fault (section III.B; disconnection requirements for wind turbines based on low voltage events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Raboni with the invention of Yoshikazu in order to satisfy national grid codes.

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive. The Applicant argues that the Raboni reference does not teach “determining whether to permit continuation of operation of the natural energy power supplies during or after the fault on the basis of the fault condition, the voltage state during the fault, and characteristics information about each of the natural energy power supplies, and determining whether to permit the contraction on the basis of whether to permit the continuation of operation”. The Examiner respectfully disagrees as it is  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a threshold would be set based on the fact that it would be a fault condition that determines the voltage state/threshold as to when to take action of permitting a continuation of operation, which in the case of Raboni, is disconnecting the unit and ceasing operation when the voltage drops below 0.75 pu, which as explained in the rejection above is the percentage of the voltage specified by the power supply’s nameplate. The claims, as currently written, are not patent eligible.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEREMY A DELOZIER/Examiner, Art Unit 2857   

/REGIS J BETSCH/Primary Examiner, Art Unit 2857